Citation Nr: 1219857	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left central retinal artery occlusion (claimed as partial blindness).

2.  Entitlement to service connection for retinal ischemia, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1969 to August 1970 and from December 1990 to May 1991.  He also had service in the Marine Corps Reserve.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine (on behalf of the RO in Indianapolis, Indiana) and a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2011 the Veteran testified during a hearing at the RO in Indianapolis, Indiana before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran asserts that he has the visual disabilities on appeal as a result of exposure to herbicides while serving in Vietnam.  He contends that, because herbicides can cause ischemic heart disease, exposure to herbicides can also cause retinal ischemia.  He has also contended that his visual problems may be due to exposure to oil well fires and other chemicals while serving in the Persian Gulf during Operation Desert Storm.

In written argument dated in May 2011, the Veteran's representative implied that the Veteran's visual disorders may be related to a January 1988 sports injury during Reserve service.  The Board observes that a January 14, 1988 service treatment record indicates that the Veteran had a nasal contusion when his helmet struck the bridge of his nose while he was skiing.  Examination revealed a superficial abrasion on the lateral aspect of the bridge of the nose.  X-rays were negative for fracture.  The impression was nasal contusion, and the record appears to indicate that the Veteran was performing reserves service at the time of the accident.  At the October 2011 Board hearing, the Veteran indicated (October 2011 Board hearing transcript, pages 4-6) that the skiing accident did not cause visual problems at the time but did result in having swollen eyes for three or four days.

Based on the foregoing, the Board finds that a VA examination is necessary prior to adjudicating the issues on appeal.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran (not already of record) for visual disability dated subsequent to August 2010 and associate them with the claims file (or Virtual VA file).

2.  The Veteran should be scheduled for the appropriate VA examination.  The VA examiner should be provided the Veteran's claims file for review, and any indicated studies should be completed.  Following examination of the Veteran and review of the claims file, the VA examiner should provide the following opinions:
A)  Is it at least as likely as not that the Veteran has a current visual disability that is related to the January 1988 skiing accident?  
B) Is it at least as likely as not that the Veteran has a current visual disability that is related to exposure to herbicides during service?
C)  Is it at least as likely as not that the Veteran has a current visual disability that is related to exposure to chemicals during Operation Desert Storm?  

The rationale for any opinion expressed should be set forth.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


